Citation Nr: 0315726	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  00-15 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to waiver of the recovery of overpayment of 
improved Department of Veterans Affairs (VA) pension in the 
amount calculated as $10,632.00.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to May 1954.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a September 1998 decision by the Committee on 
Waivers and Compromises (Committee) of the San Juan, Puerto 
Rico, VA Regional Office (RO).  In that decision, the 
Committee determined that waiver of recovery of the 
indebtedness was not warranted as the veteran was found to be 
significantly at fault and fully responsible in the creation 
of the debt.

The veteran requested and was scheduled for personal hearings 
before the Committee in September 1998 and September 1999; 
however, he canceled these hearings.

The Board remanded this claim in April 2001 for additional 
development, which has now been accomplished to the extent 
possible, and it has been returned to the Board for 
adjudication.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's claim has been 
obtained by the originating agency.

2.  The veteran was notified by VA at the time of his 
original award letter and thereafter of his obligation to 
immediately notify VA of any change in income or net worth 
and to report all income.

3.  The veteran's failure to notify the VA that he was 
employed resulted in an overpayment now calculated as 
$10,632.00 for the period from May 1994 to February 1995.  
Information was received that the appellant was employed and 
in receipt of income that was not reported to VA from March 
1993.

4.  The appellant's failure to notify the VA of his 
employment constitutes bad faith on his part.  He was 
overpaid pension benefits in the calculated amount of 
$10,632.00, as a result of incomplete and inaccurate 
financial disclosures, which he made.

5.  The overpayment was created by the veteran's failure to 
promptly and correctly report his income for the purposes of 
retaining VA benefits, despite having been advised to fully 
disclose all sources of countable income to VA. 


CONCLUSION OF LAW

Waiver of recovery of an overpayment of VA improved pension 
benefits in the calculated amount of $10,632.00 is precluded 
by reason of bad faith on the part of the appellant.  38 
U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board is satisfied that all relevant facts 
have been properly developed and no further assistance to the 
appellant is required in order to comply with the duty to 
assist.  The notice and duty to assist provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096 (Nov. 9, 2000) do not apply 
to this appeal.  See Barger v. Principi, 16 Vet. App. 132 
(2002).  Although the VCAA is not applicable to this claim, 
the Board has reviewed the file and finds that the veteran 
has been provided with adequate notice of the applicable law 
and regulations and of the basis for the denial of his waiver 
claim, and that there is no indication that records pertinent 
to the appeal are missing.  In addition, he has been provided 
with ample opportunity to present evidence and argument in 
support of his claim.  The case is therefore ready for 
appellate review.

Background.  The veteran served on active duty from May 1951 
to May 1954.

In May 1994 the veteran filed a claim for VA pension benefits 
claiming that he last worked in June of 1991.  He also 
reported no income other than Social Security (SSA) benefits 
of $371.00 a month.

In March 1995 the veteran offered testimony regarding his 
claim for entitlement to a permanent and total disability 
evaluation for VA pension benefits.  He testified that he 
worked as a van driver until 1988 at which time he became ill 
and could no longer work.  In 1989 he began collecting SSA 
benefits due his age.  He noted he received $338.00, which 
was his only income.  He further testified he had no savings 
and nobody would hire him.  

He later testified that he lived with his wife and their 
combined social security income was $686.00.  He was asked 
several times when he last was employed, in particular 
because his May 1994 claim reported that he last worked in 
June 1991, while he testified that he last worked in 1988.  
He clarified his testimony stating he last worked in 1988.

In April 1995, the veteran was granted non-service connected 
pension benefits effective from May 4, 1994, the date of the 
claim.  By letter dated in May 1995, he was advised that his 
receipt of pension benefits was directly related to his 
countable income or net worth, and of his responsibility to 
promptly report any changes in his income or net worth and 
that when reporting such income, he was to report the total 
amount and source of all income received.  Letters dated in 
August 1995, and August 1997 reminded him that a change in 
income must be reported.  

In December 1997, the RO notified the veteran that it had 
received information, which showed he had been employed in 
1995, 1996, and 1997, and received income for these years of 
$9,960, $13,390, and $12,000.  The RO therefore proposed to 
terminate his pension as of February 1, 1995.  

By letter dated in March 12, 1998, the RO notified the 
veteran that it had terminated his pension benefits as of 
February 1, 1995.  The veteran was informed he could submit 
new evidence to support his claim.  In addition he could 
request a hearing to present his argument or evidence.

By letter dated in March 26, 1998, the RO notified the 
veteran that he owed the VA $10,632.00 in overpayments.  

The veteran requested waiver of recovery of this debt.  In 
April 1998, he requested a hearing noting he would submit a 
new financial status report at that time.

A hearing before the Committee on Waivers and Compromises was 
scheduled in September 1998.  However the veteran cancelled 
his hearing request.

By a September 1998 decision, the Committee denied the 
veteran's waiver request noting he had acted in bad faith in 
his failure to report income received in 1995, 1996, and 
1997.  In addition, he did not submit a revised financial 
status report as requested and as he indicated he would 
submit.  He was found to be significantly at fault and fully 
responsible in creating this debt.  Thus, waiver was 
precluded.

In an August 1999 letter, the veteran was again requested to 
submit a financial status report.  He was notified that 
failure to submit the report would result in denial of his 
claim for waiver.

A new financial status report was received in September 1999 
revealing a monthly income of $983.61.  The veteran noted he 
was no longer married, but living with a woman.  He also 
noted he was working as a messenger.  

In April 2001, the Board remanded this claim to the Committee 
to adjudicate the issue of whether the creation of the debt 
was proper, and whether the veteran had made an offer of 
compromise and if so, the Committee should consider such 
offer of compromise and issue a decision on such.   

By letter dated in June 2001 the RO asked the veteran if he 
was interested in settling his overpayment with an offer of 
compromise.  The veteran did not respond to this letter.

In July 2001 the RO received employment information from the 
Puerto Rico House of Representatives.  The letter revealed 
that the veteran had been employed as a messenger since March 
27, 1993.  (The Board notes the original claim was received 
in May 1994).  He last worked in March 2000 due to 
disability.

In May 2003 the VA received notice that the veteran had no 
further evidence to submit in support of his claim.  

Analysis:  After a review of the evidence, the Board finds 
that the veteran's actions were undertaken with "intent to 
seek an unfair advantage."  Accordingly, the Board finds that 
the evidence does show "bad faith" on the veteran's part.  In 
addition, the Board finds that fraud or misrepresentation has 
been shown; consequently, the Board may not waive repayment 
of the debt.

A VA pension recipient must notify VA of all circumstances, 
which will affect his entitlement to receive, or the rate of, 
the benefit being paid.  Such notice must be furnished when 
the recipient acquires knowledge that his income has changed. 
38 C.F.R. § 3.660(a)(1) (2002).

A waiver of recovery of an overpayment of pension benefits 
may be authorized in a case in which recovery of the 
overpayment would be against equity and good conscience. 38 
C.F.R. § 1.965(a).  However, recovery of an overpayment of 
pension benefits may not be waived where there is an 
indication of fraud, misrepresentation, or bad faith.  38 
U.S.C.A. § 5302(c); 38 C.F.R. § 1.963.

A debtor's conduct is deemed to constitute bad faith "if such 
conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the government."  A debtor exhibits lack 
of good faith where the debtor's conduct shows an "absence of 
an honest intention to abstain from taking unfair advantage 
of the ... Government."  The Board also notes that any 
misrepresentation of material fact must be "more than non-
willful or mere inadvertence."  38 C.F.R. § 1.962(b) (2002).

In this instance, the RO determined that the evidence 
demonstrated that the appellant acted in bad faith in the 
actions creating the indebtedness.  38 C.F.R. § 1.962.

In this regard, the appellant was advised in May 1995, August 
1995, and August 1997 that a change in income must be 
reported.  The appellant was notified of the correlation 
between his pension eligibility and his income earnings and 
of the importance of fully disclosing all sources of income.  
Nevertheless, the appellant failed to make complete 
disclosures of his income.  Failure to do so was the direct 
cause of the overpayment.  He had ample notice of his 
obligation to report to VA income from all sources, but 
failed to do so.  Consequently, the Board finds that the 
appellant's failure to accurately report his income during 
the time period in question constitutes bad faith.

The appellant in essence, has maintained that recovery of the 
overpayment would result in undue financial hardship.  
However, in light of the finding of bad faith, waiver of 
recovery of the overpayment is precluded by law.  There is no 
basis for further consideration regarding the elements of 
equity and good conscience, such as hardship or other 
equitable factors.

Finally, the Board notes that while the appellant has 
asserted that the amount of the overpayment is erroneous he 
has never submitted any evidence in support of this 
contention.  Instead, the additional evidence received not 
only indicates that he failed to inform the VA that he was 
working, but it revealed that he was employed at the time he 
submitted his initial claim.  In addition the evidence rebuts 
the veteran's testimony at his March 1995 personal hearing.  

The Board further notes that the medical evidence of record 
fails to establish the presence of any impairment which would 
prevent the veteran from understanding his obligations with 
regard to his pension benefits.  Accordingly, it is the 
conclusion of the Board that waiver of recovery of the 
overpayment in the calculated amount of $10,632.00 is 
precluded by bad faith.


ORDER

Waiver of recovery of an overpayment of improved pension 
benefits in the amount of $10,632.00 is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

